Case 17-13198-mdc         Doc 46    Filed 10/14/20 Entered 10/14/20 17:06:16            Desc Main
                                    Document Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :
                                                :
         Travis M. Allred                       :     Case No.: 17-13198-mdc
         Lauren M. Allred                       :
                                                :
         Debtor (s)                             :     Chapter 13



                                     AMENDED ORDER


         AND NOW, this      14th       day of               October           , 2020, upon
consideration of the Motion to Incur New Debt filed by debtors, upon notice to all interested
parties, upon the filing, and any response thereto, and after a hearing before the Court and for
good cause shown, it is hereby


         ORDERED, that debtor is granted permission to incur new debt to refinance his real
property and pay off the Chapter 13 Bankruptcy Plan. Additionally, if Debtor is approved for re-
financing then he will file an additional motion for specific approval of the loan.
         Per Bankruptcy Rule 6004(h), the 14 day stay as to effect of this Order is hereby waived.




Date:
                                                Magdeline D. Coleman
                                                Chief U.S. Bankruptcy Judge
